NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            DEC 23 2009

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                        No. 08-10468

               Plaintiff - Appellee,              D.C. No. 1:02-CR-00090-DAE

   v.
                                                  MEMORANDUM *
 MICHAEL F. SCHULZE,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Hawaii
                      David A. Ezra, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Michael F. Schulze appeals pro se from the district court’s orders:

(1) denying his motion to modify a $50,000 fine; and (2) denying his motion for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
reconsideration. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

       Schulze contends that the doctrines of res judicata and collateral estoppel

precluded the district court from denying his motion to modify the fine. This

contention lacks merit. See United States v. Bhatia, 545 F.3d 757, 759 (9th Cir.

2008) (explaining that the doctrines apply only when there is a final judgment).

       Schulze also contends that the district court erred when it determined that he

had the ability to pay the remaining balance of the fine. The district court did not

clearly err because the record contains sufficient evidence that Schulze owns a

1995 Chevrolet pick-up truck that may be sold to satisfy the fine. See United

States v. Orlando, 553 F.3d 1235, 1240 (9th Cir. 2009); United States v. Ladum,

141 F.3d 1328, 1344 (9th Cir. 1998). The district court properly denied Schulze’s

motion for reconsideration for the same reason.

       Finally, Schulze requests that we review the evidence de novo to determine

whether he has the ability to pay the fine. De novo review does not apply in this

context. See, e.g., Orlando, 553 F.3d at 1240.

       AFFIRMED.




EF/Research                                2                                    08-10468